DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 11/04/2021 has been entered and fully considered. Claims 1-20 remain pending in the application, where claims 1, 9 and 14 have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection of Claim 9 set forth in the non-final office action mailed on 8/05/2021. The above rejection are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the claims 1-13 and 20 under 35 USC §102/103 and 103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.



5- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of claim 14-19 under 35 USC 102/103 have been fully considered and are persuasive.  
6- Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Xie et al. (PGPUB 2018/0026164).

Claim Rejections - 35 USC § 112

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 1, which reads “a first two-dimensional (2D) material layer adjacent to the first active layer … wherein the first active layer is stacked on an upper surface of the first interfacial layer, entireties of the first active layer, the first 2D material layer and-the first interfacial layer are sequentially stacked on one surface of the …”, it is not clear to the Examiner how to construe “sequentially stacked” for the three layers “the first active layer, the first 2D material layer and-the first interfacial layer”, given that the first active layer is claimed as “stacked on an upper surface of the first interfacial layer”. Are the layers claimed to be stacked on each other in the given “Sequential” order and without any space or other layer in between, or whether “sequentially” merely describes a stacking without any space or other layer in between but in any other order that the one they are recited in?
For examination purposes, all the options will be considered.
Claims 2-13 and 20 are similarly rejected by virtue of their dependence on claim 1. 



Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10- Claims 1-11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the different embodiments of Shin et al. (PGPUB No. 2014/0231752), hereinafter Shin.

As to amended claim 1, Shin teaches a broadband multi-purpose optical device (Figs. 1, 3-7, 11-16, 20, when viewed rotated 180 degrees, Abstract; multiple embodiments of one or duplicated devices) comprising: 
a semiconductor layer (¶ 92-96, 130-136; set of layers comprising SGD 10) having a light absorption characteristic (inherent to any material); 
a first active layer (Fig. 1, 3-7, 11-16, 20, and ¶ 78, 85-96; active layer 20, 21, 22 or only one layer of those active layers, possibly in combination with layers 90/92/94, i.e. emission layer or photoconductive layers; ¶ 86) having a light absorption band different from a light absorption band of the semiconductor layer (the active layers are different from the semiconductor and inherently presents different light absorption); 
a first two-dimensional -2D- material layer on an upper surface of the first active layer such that the first 2D material layer (Figs. 1, 3-7, 11-16, 20; when viewed rotated 180 degrees and ¶ 93-96 for ex.; graphene layer 30) is adjacent to the first active layer (layers 30 and 20, 20 and 22 or 30 and 21 are adjacent); and 
a first interfacial layer (¶ 82 for ex.; the horizontal insulating layer 60, in contact with first active layer 20, 21 or 22, with/out 90/92/94) configured to control a pinning potential of the semiconductor layer and the first active layer (Figs. 19-22; since no clear and detailed description of the potential pinning is provided in the instant specification, and according to BRI –see dictionary definition in the Conclusion of this document-, the horizontal layer 60, is an insulating layer and pins down the potential of the active layer and the 2D layer via its vertical contacts with these interfaces. Moreover, this limitation is considered as a mere intended electric result consequent of the structure of the device), wherein the first active layer is stacked on an upper surface of the first interfacial layer (Fig. 1 for ex.; since no direct contact is claimed between the first active layer and the first interfacial layer, but a mere stacking on the upper surface, which can be achieved with an intermediate layer, layer 20/90 is stacked on top of the surface of layer the horizontal part of 60), entireties of the first active layer, the first 2D material layer and the first interfacial layer are sequentially stacked on one surface of the semiconductor layer in a direction perpendicular to the one surface of the semiconductor layer (the layers 20/90, 30 and the horizontal part of 60 are all entirely stacked in this order, along the vertical direction on the semiconductor layer).

As to claim 2, Shin teaches the broadband multi-purpose optical device of claim 1, further comprising: at least one second active layer adjacent to the first 2D material layer (¶ 78, 85-96; the other layer of those active layers in 20, 21 or 22, i.e. emission layer or photoconductive layers; ¶ 86. Alternatively, ¶ 121-124, any of the active layer other that a first one in Figs. 13-15 or any of the two layers they are made of according to ¶ 86. Alternatively, ¶ 135-144, active layer 23 or any of the two layers it is made of according to ¶ 86).  

As to claim 3, Shin teaches the broadband multi-purpose optical device of claim 2, wherein the broadband multi-purpose optical device comprises a tandem structure further including at least 

As to claim 4, Shin teaches the broadband multi-purpose optical device of claim 2, wherein the first active layer and the second active layer have different light absorption bands (Figs. 13-15 for ex.; any other active layer 20 or 21 that the first one, or in Fig. 22; active layer 23).  

As to claim 5, Shin teaches the broadband multi-purpose optical device of claim 1, further comprising: a second interfacial layer adjacent to the first 2D material layer (Figs. 1, 3, 11-16, 22 for ex.; any of layer 90, the vertical part -the shorter-, or the horizontal part, of layer 60.)

As to claim 6, Shin teaches the broadband multi-purpose optical device of claim 1, wherein the first interfacial layer is between the semiconductor layer and the first active layer (Figs. 2, 4, 20 for ex.; layer 60 between semiconductor 10 and first active layer comprising 20/21/22).  

As to claim 7, Shin teaches the broadband multi-purpose optical device of claim 1, wherein the first interfacial layer is between the first active layer and the first 2D material layer (Figs. 3, 19, 21 for ex.; layer 90/92/94, part of the first interfacial layer, is between 2D material 30 and first active layer 20/21/22).

As to claim 8, Shin teaches the broadband multi-purpose optical device of claim 1, further comprising: an electrode on a lower surface of the semiconductor layer (¶ 80; layer 50 on surface of semiconductor 10).  

As to amended claim 9, Shin teaches the broadband multi-purpose optical device of claim 1, further comprising: a base substrate (layer 40 for ex.).

As to claim 10, Shin teaches the broadband multi-purpose optical device of claim 1, wherein the first interfacial layer is one of an oxide material layer, a nitride material layer, a 2D semiconductor layer, and a non-conductive layer (¶ 82 or 93 for ex.).  

As to claim 11, Shin teaches the broadband multi-purpose optical device of claim 1, wherein the first active layer is one of a quantum dot layer including a plurality of quantum dots, a 2D semiconductor material layer, and a thin film semiconductor layer (¶ 86; active layer 20 being an emission layer or photoconductive layer, i.e. semiconductor material layer).  

As to claim 13, Shin teaches the broadband multi-purpose optical device of claim 5, wherein the first interfacial layer is between the semiconductor layer and the first active layer (Figs. 2, 4, 20 for ex.; horizontal part of 60 as part of 60/90 is between semiconductor 10 and first active layer 20/21/22); and the second interfacial layer is between the first active layer and the first 2D material layer (layer 90 for ex., part of 60/90 is between active layer 20/21/22 and the 2D material layer 30).

As to claim 20, Shin teaches a method of operating the broadband multi-purpose optical device of claim 1, the method comprising: measuring a first optical characteristic according to light absorption by applying a forwarding bias; and measuring a second optical characteristic 

11- Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the different embodiments of Xie et al. (PGPUB 2018/0026164), hereinafter Xie.

As to amended claim 14, Xie teaches a broadband multi-purpose optical device (Figs. 1-3 and Abstract) comprising: 
a semiconductor layer (201/202 for ex.) having a light absorption characteristic (inherent to any material); 
a first active layer (203/204/205) having a light absorption band different from a light absorption band of the semiconductor layer (the active layers are different from the semiconductor and inherently presents different light absorption); 
a first two-dimensional -2D- material layer (graphene layer 208/209) on an upper surface of the first active layer when viewed from an orientation where the semiconductor layer is below the first active layer such that the first 2D material layer is adjacent to the first active layer (in the direction shown in Fig. 2, layer 203/204/205 and layer 208/209 are adjacent); and 
a first interfacial layer (202) in contact with the first active layer and separated from the first 2D material layer (part to the left of step 200 of Fig. 2), the first interfacial layer configured to 
wherein a width of the first 2D material layer is the same of that of the first active layer in a direction parallel to the semiconductor layer (Fig. 2 for ex.; the layers, as part of the same system may have the same width/length in the horizontal plane, i.e. direction of the semiconductor surface perpendicular to the plane of the figure).  
As to claim 15, Xie teaches the broadband multi-purpose optical device of claim 14, further comprising: at least one second active layer adjacent to the first 2D material layer (203/204 since no clear delimitation between the two active layers is claimed).
  
As to claim 16, Xie teaches the broadband multi-purpose optical device of claim 14, further comprising: a second interfacial layer adjacent to the first 2D material layer (conductive layer 205.)  

As to claim 17, Xie teaches the broadband multi-purpose optical device of claim 14, further comprising: an electrode on a lower surface of the semiconductor layer (electrode 206 for ex. is in touch with a surface of 202 that is lower that than the top surface of 202).
  
As to claim 18, Xie teaches the broadband multi-purpose optical device of claim 14, further comprising: a base substrate (201), wherein the first active layer, the first interfacial layer, the semiconductor layer, and the 2D material layer are sequentially stacked on the base substrate (besides the claimed sequential character, construed here as adjacent and arranged, as opposite to randomly disposed in different directions, nothing in the claim imposes a specific order and the layers of Xie’s apparatus as described in claim 14 appear to be adjacent to each other in a vertical direction).  

As to claim 19, Xie teaches the broadband multi-purpose optical device of claim 16, wherein the first interfacial layer is between the semiconductor layer and the first active layer (Fig. 2; 202 between the layer 201/202 and active layer 203/204/205); and the second interfacial layer is between the first active layer and the first 2D material layer (Fig. 2; layer 205 between 203/204/205 and graphene layer 208/209).

Claim Rejections - 35 USC § 103

12- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Shin in view of Kobayashi et al. (PGPUB No. 2009/0242871), hereinafter Kobayashi.


As to claim 12, Shin teaches the broadband multi-purpose optical device of claim 11, wherein the first active layer is the quantum dot layer (¶ 105; active layer 20/21 includes multi quantum well, i.e. quantum dots).
	Shin does not teach explicitly the quantum wells including quantum dots and each of the plurality of quantum dots is coated with a chemical ligand.
	However, Kobayashi teaches, in a similar field of endeavor, a QD electroluminescent device (Abstract and Figs. 12-14), wherein the quantum wells including quantum dots and each of the plurality of quantum dots is coated with a chemical ligand (¶ 2).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Shin’s device according to Kobayashi’s 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see more references in the Notice of References attached herein):
https://www.thefreedictionary.com/pinning (which appears relevant to claim 1) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886